Citation Nr: 1521692	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the aforementioned claim.   

In a January 2014 Board decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD and depressive disorder, NOS.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  An Order of the Court, dated December 19, 2014, granted a Joint Motion for Partial Remand and vacated, in part, the January 2014 Board's decision, to the extent that the decision denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS.  This case was remanded for further readjudication and disposition consistent with the Joint Motion for Partial Remand and the Court's Order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary before final adjudication of the claim on appeal is made.  

At the outset, it is important to note that the December 2014 Partial Joint Motion for Remand indicated that when the Veteran's service personnel records were requested during the Board's 2012 remand, only pages from it were produced to show combat awards, travel unit of assignment, etc.  What was needed, however, is the Veteran's service personnel records "in toto" especially those indicative of his article 15s and any information regarding his Chapter 13 discharge.  The Board did not discuss in the January 2014 Board decision the failure to acquire those records. 

Additionally, the Veteran indicated in a December 2014 statement to VA, that he intentionally shot himself in the hand.  It is not clear from his statement if this occurred in service.  This should be clarified with the Veteran and if he did shoot himself in the hand while in service, those service treatment records should be sought. 

Additionally, the Veteran stated that he was treated by VA in 1973 (or 1974) after discharge from service for his psychiatric problems.  He indicated that he became so angry, he left treatment.  These records also should be obtained.  

Finally, during a June 2005 VA examination, the Veteran reported that he was treated at "Fondo del Seguro del Estado," 5 to 6 years prior to the 2005 VA examination.  A review of the record does not show that there was an attempt to locate these records, or a request of the Veteran to submit the records.  The Board should make sure that the AOJ makes a reasonable effort to obtain the "Fondo del Seguro del Estado" records, as these potential records appear to be relevant to the instant claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) and obtain the Veteran's service personnel records "in toto," specifically searching for records related to Article 15's given during service, to include incarceration for possession of hashish, and information on his Chapter 13 discharge, for unfitness or unsuitability.  The AOJ should also obtain all of the Veteran's service treatment records, specifically to include any mental health records and/or clinicals and any records relevant to laceration of the Veteran's wrists, or shooting himself in the hand, in service.  Records of hospitalization in Germany during service should also be sought.  If any of the above cited records cannot be located, the AOJ should document the record regarding the attempts that were made to obtain those records and the unavailability of the records after the attempts.  

2.  The AOJ should attempt to locate any VA medical or hospitalization records for mental health treatment from 1973 to 1975, and associate those records with the claims folder.  If these records cannot be located, the AOJ should document the record regarding the attempts made to obtain those records and the unavailability of the records after the various attempts.  

3.  After obtaining the appropriate release of information from the Veteran, the AOJ should attempt to locate medical records from "Fondo del Seguro del Estado" from 1999 to 2000, if any, and if found, associate those records within the claims folder.  If these records cannot be located, the AOJ should document the record regarding the attempts that were made to obtain those records and the unavailability of the records after the attempts.  

4.  When the development requested above has been completed, and any other development deemed necessary by the record, the case should be reviewed by the AOJ on the basis of all the evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




